DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        MARLON M. BROWN,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-2217

                         [November 30, 2017]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Nineteenth Judicial Circuit, Okeechobee County; Dan L. Vaughn, Judge;
L.T. Case No. 2006CF000584A.

  Marlon M. Brown, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, GROSS and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.